 1   KILPATRICK TOWNSEND & STOCKTON LLP
     STEVEN D. MOORE (State Bar No. 290875)
 2   smoore@kilpatricktownsend.com
     BENJAMIN M. KLEINMAN (State Bar No. 261846)
 3   BKleinman@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: 415 576 0200
 5   Facsimile: 415 576 0300

 6   WYATT, TARRANT & COMBS, LLP
     MARK VORDER-BRUEGGE, JR. (Pro Hac Vice)
 7   mvorder-bruegge@wyattfirm.com
     MATTHEW M. LUBOZYNSKI (Pro Hac Vice)
 8   mlubozynski@wyattfirm.com
     1715 Aaron Brenner Drive, Suite 800
 9   Memphis, TN 38120
     Telephone:   901 537 1000
10   Facsimile:   901 537 1010

11   WYATT, TARRANT & COMBS, LLP
     STEPHEN C. HALL (Pro Hac Vice)
12   schall@wyattfirm.com
     ALLISON L. BROWN (Pro Hac Vice)
13   abrown@wyattfirm.com
     500 West Jefferson Street, Suite 2800
14   Louisville, KY 40202-2898
     Telephone:    502 589 5235
15   Facsimile:    502-589-0309

16   Attorneys for Defendant
     L.P. Brown Company, Inc.
17

18                              UNITED STATES DISTRICT COURT

19                      FOR THE EASTERN DISTRICT OF CALIFORNIA

20   H.W.J. DESIGNS FOR AGRIBUSINESS,           Civil Action No. 1:17-cv-00272-AWI-SKO
     INC. AND SAMUEL, SON & CO. (USA)
21   INC.,                                      ORDER GRANTING L.P. BROWN
                                                COMPANY, INC.’S UNOPPOSED
22                Plaintiff,                    ADMINISTRATIVE MOTION FOR
                                                ADDITIONAL PAGES IN CLAIM
23         v.                                   CONSTRUCTION BRIEFS

24   RETHCEIF ENTERPRISES, LLC A/K/A            (Doc.107)
     RETHCEIF PACKAGING, AND L.P.
25   BROWN COMPANY, INC. D/B/A                  Complaint Filed:   February 24, 2017
     INTERNATIONAL FIBER PACKAGING,
26
                  Defendants.
27

28

     ORDER GRANTING UNOPPOSED REQUEST FOR ADDITIONAL PAGES; CASE NO. 1:17-
     CV-00272-AWI-SKO
 1            Now before the Court is Defendant L.P. Brown Company, Inc.’s (“LP Brown”)

 2   Unopposed Administrative Motion for Additional Pages in Claim Construction Briefs (the

 3   “Motion”) (Doc. 107).

 4            Finding good cause, the Motion is granted. It is hereby ORDERED that the parties may

 5   have 10 additional pages in their opening claim construction briefs (for a total of 35) and 5

 6   additional pages in their responsive claim construction briefs (for a total of 15).

 7
     IT IS SO ORDERED.
 8

 9   Dated:     February 11, 2019                                  /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     ORDER GRANTING UNOPPOSED REQUEST FOR ADDITIONAL PAGES; CASE NO. 1:17-
     CV-00272-AWI-SKO                                                                            -1-
